Title: From Thomas Jefferson to P. Canfield, 18 March 1826
From: Jefferson, Thomas
To: Canfield, P.

  Monticello Mar.  18. 26.Your two favors of Feb. 25. and Mar. 11. have been recieved. age and ill health rendering me unequal to the care of my own affairs they have been for some time committed to the management of my grandson Thomas Jefferson Randolph. to him therefore the matter of the Lottery has been so entirely confided, that I am uninformed of the measures taken in it. he is now absent on a journey but is expected home within two or three days, and your letters shall be put into his hands the moment of his return. I pray you to accept my respectful salutations.Th: Jeff 